     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 1 of 11


1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       JOSEPH LOPEZ, JOSHUA SARRIS,       No.   2:20-cv-01310-JAM-JDP
         CODY DANTE, and SHANE PECK,
11                                          ORDER GRANTING DEFENDANT’S
                     Plaintiffs,            MOTION TO DISMISS
12           v.

13       BOOZ ALLEN HAMILTON, INC.,
         and DOES 1 through 20,
14       inclusive,

15                   Defendants.

16           This matter is before the Court on Booz Allen Hamilton’s

17   (“Defendant”) Motion to Dismiss for failure to plead allegations

18   of fraud with specificity and for failure to state a claim upon

19   which relief can be granted.       Mot., ECF No. 6.     Joseph Lopez,

20   Joshua Sarris, Cody Dante, and Shane Peck (“Plaintiffs”) filed

21   an opposition to Defendant’s motion.         Opp’n, ECF No. 8.

22   Defendant replied.     Def.’s Reply, ECF No. 9.       After

23   consideration of the parties’ briefing on the motion and

24   relevant legal authority, the Court GRANTS Defendant’s Motion to

25   Dismiss.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for October 27, 2020.
                                      1
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 2 of 11


1                                I.   BACKGROUND

2           In 2018, Defendant Booz Allen Hamilton (“BAH”) entered into

3    a contract with the U.S. Department of the Air Force (“DAF”) to

4    provide IT services at the Beale Air Force base in Yuba County,

5    California.    See Compl. ¶¶ 6-8, ECF No. 1.       The contract

6    (“Mission Planning Cell”) required Defendant to recruit IT

7    professionals to assist the DAF with processing and analysis of

8    reconnaissance information from the DAF’s 99th Squadron.             Compl.

9    ¶ 7.    The IT work was to be performed on-site at the Beale Air

10   Force base.    Id.

11          Plaintiffs are four IT professionals who were recruited to

12   work on Mission Planning Cell by either Defendant or one of the

13   IT employment agencies Defendant used for the contract.              Compl.

14   ¶¶ 8,11.    Plaintiffs all resigned from their prior jobs and

15   relocated for the job at Beale.        Compl. ¶¶ 14, 20.

16   Specifically, in November 2018, Joshua Sarris relocated from

17   Santa Clara, California, where he was doing IT work for a

18   medical provider.     Compl. ¶ 21.     Joseph Lopez left a job in

19   Sacramento, California with another defense contractor.              Compl.

20   ¶ 22.   Cody Dante relocated from Hawaii and took a large pay cut
21   from his prior job.     Compl. ¶ 23.      Finally, Shane Peck relocated

22   in September 2018 from Colorado Springs, Colorado, where he was

23   doing IT work in cybersecurity.        Compl. ¶ 24.

24          Based on Defendant’s representations, Plaintiffs expected

25   they would be doing “very technical IT work with other senior IT

26   engineers.”    Compl. ¶¶ 14-16.      However, “as soon as the
27   plaintiffs reported to Beale and began work, they learned the

28   positions were not as advertised.”        Compl. ¶ 17.     The complaint
                                           2
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 3 of 11


1    paints a vivid picture of what the job was actually like day-to-

2    day, ranging from coworkers’ pranks like hiding Mr. Saris’s golf

3    clubs around the building to a “Cybersecurity Lead” who freely

4    admitted to knowing nothing about computers.          See Compl.

5    ¶ 17(a)-(ii).    Each of the Plaintiffs complained to their BAH

6    supervisors.     Compl. ¶ 27.      Mr. Saris, Mr. Lopez, and Mr. Dante

7    were constructively terminated in April 2019.             Compl. ¶¶ 21-23.

8    Mr. Peck was fired in June 2019.           Compl. ¶ 24.

9          On June 30, 2020, Plaintiffs filed this lawsuit against

10   Defendant seeking monetary relief.           See Compl.   Plaintiffs bring

11   the following claims against Defendant: (1) pre-employment

12   fraud, (2) violation of California Labor Code Section 970, and

13   (3) termination in violation of public policy.            Compl. ¶¶ 28-43.

14   Mr. Sarris brings an additional claim for rescission of

15   contract.    Id. at ¶¶ 44-49.      Defendant has moved to dismiss the

16   first claim for pre-employment fraud, the second claim for

17   violation of Labor Code Section 970 and exemplary damages for

18   that claim, and the fourth claim for rescission.             See Mot. at 1.

19

20                                II.     OPINION
21         A.    Judicial Notice

22         Rule 201 of the Federal Rules of Evidence allows a court to

23   take judicial notice of an adjudicative fact that is “not

24   subject to reasonable dispute,” because it (1) “is generally

25   known within the trial court’s territorial jurisdiction”; or

26   (2) “can be accurately and readily determined from sources whose
27   accuracy cannot reasonably be questioned.”          Fed. R. Evid.

28   201(a)–(b).     A court may take judicial notice of matters of
                                            3
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 4 of 11


1    public record.     United States ex rel. Lee v. Corinthian

2    Colleges, 655 F.3d 984, 999 (9th Cir. 2011).         Matters of public

3    record include “government documents available from reliable

4    sources on the internet.”      Cal. River Watch v. City of

5    Vacaville, No. 2:17-cv-00524-KJM-KJN, 2017 WL 3840265, at *2 n.1

6    (E.D. Cal. Sept. 1, 2017).

7          Defendant requests the Court take judicial notice of two

8    exhibits.    See Def.’s Req. for Jud. Notice (“RJN”) ECF No. 6-3.

9    The two exhibits are: (1) the California Judicial Council’s April

10   6, 2020, Emergency Rules Related to COVID-19, and (2) the

11   California Judicial Council’s May 29, 2020, Order.          Id.

12   Plaintiffs do not oppose Defendant’s request.          The Court finds

13   the two exhibits to be matters of public record, and, therefore,

14   proper subjects of judicial notice.

15         Accordingly, the Court GRANTS Defendant’s Request for

16   Judicial Notice.     In doing so, the Court judicially notices “the

17   contents of the documents, not the truth of those contents.”

18   Gish v. Newsom, No. EDCV 20-755-JGB(KKx), at *2 (C.D. Cal. April

19   23, 2020).

20         B.    Legal Standard
21         A Rule 12(b)(6) motion attacks the complaint as not

22   alleging sufficient facts to state a claim for relief.            Fed. R.

23   Civ. Proc. 12(b)(6).    “To survive a motion to dismiss [under

24   12(b)(6)], a complaint must contain sufficient factual matter,

25   accepted as true, to state a claim to relief that is plausible

26   on its face.”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
27   ///

28   ///
                                           4
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 5 of 11


1    (internal quotation marks and citation omitted).2            While

2    “detailed factual allegations” are unnecessary, the complaint

3    must allege more than “[t]hreadbare recitals of the elements of

4    a cause of action, supported by mere conclusory statements.”

5    Id.

6           Moreover, fraud-based claims are subject to the heightened

7    pleading standard of Rule 9(b).       Fed. R. Civ. Proc. 9(b).       Rule

8    9(b) requires a party to “state with particularity the

9    circumstances constituting fraud or mistake.”          Id.    The “who,

10   what, when, where and how of the misconduct charged” must be

11   stated with particularity.       Ebeid ex rel. U.S. v. Lungwitz, 616

12   F.3d 993, 998 (9th Cir. 2010) (internal quotation marks and

13   citation omitted).3     When a party averring fraud fails to meet

14   the heightened pleading standard of Rule 9(b), dismissal of the

15   claim is proper.     Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,

16   1107 (9th Cir. 2003) (“A motion to dismiss a complaint or claim

17   ‘grounded in fraud’ under Rule 9(b) for failure to plead with

18   particularity is the functional equivalent of a motion to

19   dismiss under Rule 12(b)(6) for failure to state a claim.”).

20    ///
21

22
     2 Plaintiffs cite to Conley v. Gibson, 335 U.S. 41 (1957) as
     providing the relevant legal standard for a 12(b)(6) motion.
23   Opp’n at 5. However, Conley was overruled and replaced by the
     plausibility standard set forth in Bell Atlantic Corp. v.
24   Twombly, 550 U.S. 544 (2007). See also Ashcroft, 556 U.S. at
     679(2009).
25   3 Plaintiffs again cite to inapposite authority.  See Opp’n at 8-
26   11 (citing Stansfield v. Starkey, 220 Cal. App. 3rd 59 (1990),
     Lazar v. Superior Court, 12 Cal. App. 4th 631 (1996), and Lenk v.
27   Total Western Inc., 89 Cal. App. 4th 959 (2001)). The cases
     cited by Plaintiff are not federal Rule 9(b) pleading cases and
28   do not provide the relevant standard.
                                      5
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 6 of 11


1          C.    Analysis

2                1.    Rule 9(b)

3          The parties agree that Plaintiffs’ first, second, and

4    fourth claims are based on predicate allegations of fraud and

5    therefore must satisfy the heightened pleading standard of Rule

6    9(b).    See Opp’n at 8; Def.’s Reply at 1.       However, the parties

7    disagree about whether the complaint provides the requisite

8    “who, what, when, where, and how.”        Ebeid, 616 F.3d at 998.

9    Plaintiffs insist their complaint provides the specifics of the

10   fraud.     See Opp’n at 8-11.    Defendant contends Plaintiffs have

11   not set out facts sufficient to satisfy the 9(b) standard, and

12   asks the Court to dismiss Plaintiffs’ fraud-based claims.            See

13   Def.’s Reply at 2-5.      As explained below, the Court agrees with

14   Defendant that the complaint fails to satisfy Rule 9(b).

15         While the complaint provides significant detail about

16   Plaintiffs’ employment at Beale, it does not clearly set forth

17   the pre-employment representations Defendant made to Plaintiffs.

18   To be sure, the complaint is not completely devoid of

19   allegations regarding Defendant’s pre-employment

20   representations; Plaintiffs have set forth general allegations
21   about “misrepresentations made in late 2018 by BAH in its job

22   advertisements and the BAH recruiters for the job.”           Opp’n at

23   11.   However, these general allegations are incomplete in that

24   they fail to provide all the necessary “who, what, when, where,

25   and how” details.      For example, the complaint states: “Joseph

26   Lopez specifically asked before taking this job on the BAH
27   contract if night or weekend work would be required. He was

28   assured it would not be, but on his first day at work this
                                           6
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 7 of 11


1    proved to be untrue. The set hours of 9-5 were a reason he took

2    this position.”     Compl. ¶ 17(gg).      Who assured Mr. Lopez the

3    hours would be 9-5?     When and where was this assurance made?

4    How was the assurance knowingly false when made?          Without

5    providing the “who,” “when,” “where,” and “how,” Plaintiffs do

6    not satisfy Rule 9(b).

7          The examples Plaintiffs highlight in their opposition brief

8    are likewise incomplete.      For instance, Plaintiffs point to

9    eight pre-employment misrepresentations arising from a job

10   advertisement set forth in Paragraph 12 of the complaint.            Opp’n

11   at 8-9.   Yet, the complaint does not indicate which of the four

12   Plaintiffs received this job advertisement, or when, where, or

13   by what means each received the advertisement.          Id.   Lacking

14   these specific allegations, the complaint fails to provide

15   Defendant with sufficient detail to be put on notice “of the

16   particular misconduct which is alleged to constitute the fraud

17   charge so that [he] can defend against the charge and not just

18   deny that [he has] done anything wrong.”         United States ex rel.

19   Swoben v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th

20   Cir. 2016) (internal quotation marks and citation omitted).
21         Because Plaintiffs have not clearly and specifically set

22   forth what representations Defendant made to them as required

23   under Rule 9(b), their first, second, and fourth causes of

24   action based on fraud are DISMISSED.

25               2.    Section 970 Claim

26         Defendant additionally requests the Court dismiss
27   Plaintiffs’ Section 970 claim with prejudice because Plaintiffs

28   failed to file suit within the applicable one-year statute of
                                           7
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 8 of 11


1    limitations.    Mot. at 9.    The parties dispute the applicable

2    statute of limitations period for a Section 970 claim: Defendant

3    contends the limitations period is one-year and begins to run

4    when the plaintiff discovers or has reason to discover the

5    fraud, see Mot. at 9-14, while Plaintiffs argue the one-year

6    clock begins to run upon plaintiff’s termination, see Opp’n at

7    12-13.

8          On November 4, 2020, the Ninth Circuit issued a memorandum

9    in Keenan v. Cox Communications California, LLC, 2020 WL 6482390

10   (9th Cir. 2020), resolving the dispute in favor of Defendant’s

11   position.    This memorandum clarified: 1) a section 970 claim is

12   subject to a one-year statute of limitations period, and 2) the

13   claim “accrues when the plaintiff discovers, or has reason to

14   discover, the cause of action.”       Id. at *1.    The panel reasoned

15   that because a Section 970 claim is subject to mandatory double

16   damages, the California Supreme Court would likely find it

17   imposes a penalty, and thus apply California’s one-year

18   limitations period for actions involving a penalty under Cal.

19   Code Civ. Pro. Section 340(a).       Id.   The panel further explained:

20   “when a plaintiff reasonably should have discovered facts for
21   purposes of the accrual of a cause of action or application of

22   the delayed discovery rule is       generally a question of fact,

23   properly decided as a matter of law only if the evidence . . .

24   can support only one reasonable conclusion.”         Id. (omitting

25   internal quotes).     Thus, Keenan supports Defendant’s position

26   that the discovery of the fraud sets the anchor date for when the
27   one-year limitations period begins to run.

28         Pointing out Keenan is unpublished and therefore not binding
                                           8
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 9 of 11


1    on this Court, Plaintiffs ask the Court to find the one-year

2    clock begins to run at termination not discovery of the fraud.

3    See Pls.’ Supplemental Br., ECF No. 14.         In support of their

4    position, Plaintiffs rely on Aguilera v. Pirelli Armstrong Tire

5    Corp, 223 F.3d 1010 (9th Cir. 2000).        In Aguilera, plaintiff-

6    employees alleged the defendant-employer fraudulently promised

7    them permanent employment.       223 F.3d at 1013.     Significantly,

8    because the Aguilera plaintiffs could not have discovered that

9    defendant’s representations about the permanency of their

10   employment were fraudulent until they were actually terminated,

11   the date of discovery of the fraud and the date of termination

12   were the same in that case.       Thus, Aguilera itself can be read as

13   a discovery rule case, consistent with Keenan.           Def.’s

14   Supplemental Br., ECF No. 15 at 2.

15         Finding Keenan persuasive, this Court adopts its conclusion

16   that the applicable limitations period for a Section 970 claim is

17   one-year and begins to accrue when the plaintiff discovers or has

18   reason to discover the fraud.       2020 WL 6482390 at *1.

19         Applying Keenan here, the Court finds Plaintiffs’ Section

20   970 claim is time-barred.      The complaint alleges “as soon as the
21   plaintiffs reported to Beale and began work, they learned the

22   positions were not as advertised.”        Compl. ¶ 17.     Thus,

23   Plaintiffs admit to discovering the fraud, or at least reason to

24   suspect the fraud, as soon as they started working.           The

25   complaint further states each Plaintiff “resigned their prior

26   positions and went to work at Beale… in late 2018.” Compl. ¶ 31.
27   Taking these allegations as true and drawing inferences in

28   Plaintiffs’ favor, the Court finds that “late 2018” could mean
                                           9
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 10 of 11


1    Plaintiffs’ work at Beale began as late as December 31, 2018.

2    Given Plaintiffs discovered the “positions were not as

3    advertised” “as soon as they reported to Beale,” it follows the

4    one-year clock began to run by December 31, 2018.           In fact, for

5    Mr. Sarris and Mr. Peck’s claims, the clock started running

6    before then: Mr. Sarris started working in November 2018 and Mr.

7    Peck started in October 2018.        Compl. ¶¶ 21, 24.

8          The face of the complaint therefore supports only one

9    conclusion: the one-year limitations period for all Plaintiffs

10   ran by the end of 2019.       Yet, Plaintiffs did not file this

11   lawsuit until June 30, 2020.       See Compl.    Thus, Plaintiffs’

12   Section 970 claim is time-barred.

13         The California Judicial Council’s emergency COVID-19 tolling

14   orders do not change this analysis.        See California Judicial

15   Council’s April 6, 2020, Order and May 29, 2020, Order, Ex. A and

16   Ex. B to Def.’s RJN.      These orders provide only for tolling “from

17   April 6, 2020” forward, and do not revive claims that had already

18   expired prior to April 6, 2020, as Plaintiffs’ Section 970 claim

19   had here.    See Mot. at 13; Ex. A and B. to Def.’s RJN.

20         In sum, the Court finds Plaintiffs’ Section 970 claim time-
21   barred on the face of the complaint.         Further, in opposition,

22   Plaintiffs made purely legal arguments and did not proffer any

23   facts that might lead the Court to believe Plaintiffs could add

24   allegations to avoid dismissal on statute of limitation grounds.

25   Accordingly, the Court finds amendment would be futile and

26   DISMISSES this claim with prejudice.
27   ///

28   ///
                                           10
     Case 2:20-cv-01310-JAM-JDP Document 16 Filed 12/14/20 Page 11 of 11


1          D.    Leave to Amend

2          Plaintiffs have requested leave to amend.         Opp’n at 14.

3    Because Plaintiffs have not had the opportunity to amend their

4    complaint and the Court finds that amendment would not be futile

5    with respect to the first and fourth causes of action, the Court

6    grants leave for those claims.        See Deveraturda v. Globe Aviation

7    Sec. Servs., 454 F.3d 1043, 1049 (9th Cir. 2006).           However, leave

8    to amend is denied as to Plaintiffs’ Section 970 claim, because

9    as explained above, the Court finds amendment would be futile.

10

11                                III.    ORDER

12         For the reasons set forth above, the Court GRANTS

13   Defendant’s Motion to Dismiss.        Plaintiffs’ Section 970 claim is

14   DISMISSED WITH PREJUDICE. Plaintiffs shall file their Amended

15   Complaint within twenty days of the date of this Order.

16   Defendant’s responsive pleading is due within twenty days

17   thereafter.

18         IT IS SO ORDERED.

19   Dated: December 14, 2020

20
21

22

23

24

25

26
27

28
                                           11
